DETAILED ACTION
This action is responsive to the filing of 10/8/2021. Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-15, 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bell (2014/0125768.)

Claim 1, 19, 20: Bell discloses a system for user display and interaction, comprising: 
an interface configured to receive data (par. 8, 52, data from the sensors, e.g. image data) from one or more sensors (par. 42-51, cameras); and 
a processor configured to: 
convert the data to a common synthetic data space (par. 63, The data 208 shown in 3D rendering 202 may include sets of points captured at various times by the 3D capture device with the different sets aligned into a common coordinate system for display. This 3D rendering may take the form of a point cloud, 3D mesh, volumetric rendering, surfel cloud, cartoon rendering, or other format. Fig. 2: 202, 205); 
provide the common synthetic data space for display (GUI, primary 3D rendering and Map View; Fig. 2: 202, 205); and 
receive a command associated with an object represented in the common synthetic data space (par. 76-78, tapping on a location / object such as a window or a mirror; par. 92, annotating an object with a mark / label); and 
cause display of an icon indicating a command has been issued (par. 154-155, displaying an overlay of marks or labels from annotation interface (par. 92) indicating that the command to enter a label had been previously issued.)

Claim 2: Bell discloses the system of claim 1, wherein the icon is displayed adjacent to the object in the common synthetic data space (par. 92, adding a spatially situated data label.)

Claim 6: Bell discloses the system of claim 1, wherein the data received includes one or more of: LIDAR data, optical imaging data (par. 52-53, data from the sensors, e.g. image data; capture of image data inside or outside the visible spectrum), thermal data (par. 68), and/or data collected by a drone.

Claim 7: Bell discloses the system of claim 1, wherein converting the data to a common synthetic data space comprises converting a lower dimensional data to a higher dimensional representation (par. 69, Captured 3D data may be converted to a mesh representation, and the mesh may be displayed as a wireframe or single color with lighting. This may allow auxiliary data to be shown more clearly; par. 163-175.)

Claim 8: Bell discloses the system of claim 1, wherein providing the common synthetic data space for display includes one or more of: providing a first-person point of view from the object represented in the common synthetic data space, a third-person point of view from the object represented in the common synthetic data space, and/or an overhead point of view of at least a portion of the common synthetic data space (Fig. 2: 205, overhead, map view.)

Claim 9: Bell discloses the system of claim 1, wherein providing the common synthetic data space for display includes allowing for adjustments of scale associated with a point of view (par. 62, a pinch and spreading of two fingers may be used to zoom out and zoom in, respectively.)

Claim 10: Bell discloses the system of claim 1, wherein the display of the common synthetic data space combines a plurality of layers of sensor data (par. 63, The data 208 shown in 3D rendering 202 may include sets of points captured at various times by the 3D capture device with the different sets aligned into a common coordinate system for display.)

Claim 11: Bell discloses the system of claim 1, wherein the display of the common synthetic data space includes providing updated locations of one or more objects (par. 156-157, 3D data from a previous capture of the same object or environment; in this case, differences between prior 3D data and present 3D data may be highlighted.)

Claim 12: Bell discloses the system of claim 1, wherein the command received includes one or more of a voice command, a hand gesture command, and/or a command initiated using a computer interface device (par. 76-78, tapping gesture at a location / object in a GUI.)

Claim 13: Bell discloses the system of claim 1, wherein the command is to monitor the object represented in the common synthetic data space and that object corresponds to a real-world object (par. 55, monitor what has thus far been captured and aligned; par. 78, Identifying the boundaries of a shiny object such as a mirror or a transparent object such as a window. This information may be used to alter the 3D data, for example by throwing out data that was sensed through the boundaries of the region labeled as mirror.)

Claim 14: Bell discloses the system of claim 1, wherein the command is received from one or more issuers (par. 62, 76-78, the users of the GUI, Fig. 2: 201.)

Claim 15: Bell discloses the system of claim 1, wherein the processor is further configured to display a menu indicating one or more possible commands associated with the object (Fig. 2: 206, controls; par. 76, tapping on that location, and then selecting a type of action desired from a pop-up menu.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Kylmanen (2005/0289458.)

Claim 3: Bell discloses the system of claim 2. However, Bell does not explicitly disclose wherein the icon comprises a loading indicator.
Kylmanen discloses a similar system for a graphical user interface including interactable objects with status icons, and further includes: wherein the icon comprises a loading indicator (par. 19, While the page is being loaded, an animated icon 304 is shown on the display; Fig. 2: 304.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Bell with that of Kylmanen so as to include status icons. One would have been motivated to combine the teachings so as to inform the user that there is an ongoing process underway and that the command that was issued is being processed.

Claim 4: Bell discloses the system of claim 1. However, Bell does not explicitly disclose wherein the processor is further configured to receive an acknowledgement of the command from the object.
Kylmanen discloses a similar system for a graphical user interface including interactable objects with status icons, and further includes: wherein the processor is further configured to receive an acknowledgement of the command from the object (par. 20, showing the loaded webpage in the browser in response to user’s command to load a page.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Bell with that of Kylmanen so as to include acknowledgements of commands. One would have been motivated to combine the teachings so as to inform the user that the command has been completed successfully. 

Claim 5: Bell discloses the system of claim 4. Kylmanen further discloses wherein the processor is further configured to cause removal of display of the icon in response to receiving the acknowledgement of the command from the object (par. 19, While the page is being loaded, an animated icon 304 is shown on the display; Fig. 2: 304. In other words, once the page is loaded (construed as acknowledgement of the user’s command), the loading icon is removed from display.)

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Gutierrez (2014/0173439.)

Claim 16: Bell discloses the system of claim 1. However, Bell does not explicitly disclose wherein the processor is further configured to give an alert regarding an item of potential interest. 

Gutierrez discloses a similar system for tracking of objects in an area, including:
wherein the processor is further configured to give an alert regarding an item of potential interest (par. 6, generates an alert when a monitored object moves beyond a predetermined monitoring range (e.g. a safe zone) and/or radio communication range (the "Separation Alert"), when a previously out-of-range object re-enters monitoring range (the "Approach Alert"), or when a monitored object moves if the object is supposed to be stationary (the "Movement Alert").)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Bell with that of Gutierrez so as to include tracking of objects in an environment. One would have been motivated to combine the teachings so as to help a user in finding an object of interest in a potentially cluttered and confusing 3d spatial environment.

Claim 17: Bell and Gutierrez disclose the system of claim 16. Gutierrez further discloses wherein the item of potential interest includes a reappearance of a previously tagged object (par. 6, generates an alert when a monitored object moves beyond a predetermined monitoring range (e.g. a safe zone) and/or radio communication range (the "Separation Alert"), when a previously out-of-range object re-enters monitoring range (the "Approach Alert"), or when a monitored object moves if the object is supposed to be stationary (the "Movement Alert").)

Claim 18: Bell and Gutierrez disclose the system of claim 16. Gutierrez further discloses wherein the item of potential interest includes an entry of a second object into a zone of interest (par. 6, generates an alert when a monitored object moves beyond a predetermined monitoring range (e.g. a safe zone) and/or radio communication range (the "Separation Alert"), when a previously out-of-range object re-enters monitoring range (the "Approach Alert"), or when a monitored object moves if the object is supposed to be stationary (the "Movement Alert").)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
12/16/2022